UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1427


RICKY W. CAMPBELL,

                    Plaintiff - Appellant,

             v.

KEVIN MCALEENAN, Acting Secretary, Department of Homeland Security,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:17-cv-00707-RJC-DCK)


Submitted: August 22, 2019                                        Decided: August 26, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ricky W. Campbell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ricky W. Campbell appeals from the district court’s order denying relief on his

employment discrimination complaint.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Campbell v. McAleenan, No. 3:17-cv-00707-RJC-DCK (W.D.N.C. Mar. 15, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          2